DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to Application Serial No. 16/877,580 filed on May 19, 2020 in which claims 1-9 are presented for examination.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
4.	Claims 1-9 of US Application No.16/877,580 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,698,412 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is well settled that adding or 

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



6.	Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cohen et al. (US 2019/0294897 A1).
In regard to claim 1, Cohen et al. discloses a method for assisting operation of a vehicle traveling on a roadway, comprising:
acquiring a visual image around the vehicle with at least one visual camera having a field of view (see at least [[0073],[0095], [0136], [0178]-[0180], [0282], [0284], [0304], Figs. 1-28]);
acquiring a thermal image around the vehicle with at least one thermal camera having the field of view (see at least [[0073],[0095], [0136], [0178]-[0180], [0282], [0284], [0304], Figs. 1-28]);
superimposing the thermal image over the visual image to produce a composite image (see at least [0095], [0118], [0138], [0282], [0284], [0304]-[0309] Fig. 25);
detecting an object in the composite image (see at least [0151], [0158], [0185] and Figs. 1-28); and
adjusting at least one of a direction of travel and speed of the vehicle in response to detecting the object (see at least [0157],  and Figs. 1-28).

In regard to claims 2, Cohen et al. discloses sensing at least one of weather conditions (equivalent to temperature characteristic see [0287]) and lighting conditions in the field of view (see at least [0016]-[0018], [0287], 0288], [0294], [0295])
illumination)to the visual image based on at least one of the sensed weather and lighting conditions (see at least  [0016]- [0018], [0308], [0309],[0073] and Fig. 24); and
adjusting the transparency of the thermal image based on the visibility score prior to superimposing the thermal image onto the visual image (see at least [0304]-[0309] and Fig. 24, 25).

In regard to claims 3, Cohen et al. discloses wherein the transparency of the thermal image is directly related to the visibility score of the visual images (see at least [0304]-[0309] and Fig. 24, 25

 	In regard to claim 4, Cohen et al. discloses detecting lane lines of the roadway with the composite image (see at least [0002], [0003], [0185], [0186]); and
autonomously performing lane keep assistance in response to detecting the lane lines (see at least [0002], [0003], [0185], [0186]).

 	In regard to claim 5, Cohen et al. discloses detecting an object on the roadway with the composite image; and autonomously braking the vehicle in response to detecting the object (see at least [0051], [0143], [0144], [0151], [0325]).

 	In regard to claim 6, Cohen et al. discloses detecting a traffic pattern indicator along the roadway with the composite image; and autonomously braking the vehicle in (see at least [0131], [0051], [0143], [0144], [0151], [0325]).

Claim 7 is a system claim that recites substantially the same limitations as the corresponding method claim 1.   As such, claim 7 is rejected for substantially the same reasons given for the corresponding claim 1 above and are incorporated herein.

In regard to claims 8, Cohen et al. discloses a light sensor (infrared camera see at least Fig. 1) connected to the controller for detecting light intensity in the field of view, the controller (processing unit 110) being configured
to adjust a transparency of the thermal image in response to the light intensity detected by the light sensor within the field of view before superimposing the thermal image onto the visual image (see at least 0394]-[0309] and Fig. 25).
 	
 	In regard to claim 9, Cohen et al. discloses wherein the controller is configured to perform at least one of lane keep assistance and braking in response to detecting the object (see at least [0051], [0143], [0144], [0151], [0325]).

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661